NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT

MIRACLE CHIROPRATIC & REHAB                      )
CENTER, LLC, a/a/o DIEUVELA LOUIS                )
THOMAS,                                          )
                                                 )
               Petitioner,                       )
                                                 )
v.                                               )   Case No. 2D18-4179
                                                 )
SOUTHERN-OWNERS INSURANCE                        )
COMPANY,                                         )
                                                 )
               Respondent.                       )
                                                 )

Opinion filed July 12, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Polk County; sitting in its
appellate capacity.

Robert Morris of Eiffert & Associates,
P.A., Orlando, for Petitioner.

Carri S. Leininger of Williams, Leininger
& Cosby, P.A., North Palm Beach, for
Respondent.


PER CURIAM.


               Denied.



KELLY, MORRIS, and SLEET, JJ., Concur.